DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.
101 Analysis – Step 1
Regarding Step 1 of the Revised Guidance, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-11 are directed to a method and recites at least one step, claims 12-17 are directed to a computing system that comprises one or more processors, a memory, and instructions, and claims 18-20 are directed to an autonomous vehicle. Therefore, claims 1-20 are within at least one of the four statutory categories (process and apparatus).
101 Analysis – Step 2A, Prong 1
	Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a judicial exception. 
	Independent claim 18 includes limitations that recite an abstract idea (bolded below). Claim 18 recites:
An autonomous vehicle, comprising: 
one or more processors; and 
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: 
generating, by a motion planner associated with the autonomous vehicle, trajectory data for the autonomous vehicle; 
determining, by the motion planner and based on data describing positions of one or more obstacles, a target stopping rate associated with the trajectory data; 
in accordance with a determination that the target stopping rate exceeds a first maximum stopping rate, setting, by the motion planner, an emergency braking flag in the trajectory data to true; and 
transmitting, to a vehicle controller, the trajectory data for the autonomous vehicle.
The examiner submits that the bolded limitations above constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. For example, “determining… a target stopping rate associated with the trajectory data” can be completed mentally, with the aid of pen and paper, as a calculation with the provided data. Then, a determination could be made whether the calculated “target stopping rate” exceeded a threshold or not to determine whether emergency braking is necessary or not.
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim, beyond the abstract idea, integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception (mental process). The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the instant application, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
An autonomous vehicle, comprising: 
one or more processors; and 
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: 
generating, by a motion planner associated with the autonomous vehicle, trajectory data for the autonomous vehicle; 
determining, by the motion planner and based on data describing positions of one or more obstacles, a target stopping rate associated with the trajectory data; 
in accordance with a determination that the target stopping rate exceeds a first maximum stopping rate, setting, by the motion planner, an emergency braking flag in the trajectory data to true; and 
transmitting, to a vehicle controller, the trajectory data for the autonomous vehicle.
The recitation of “autonomous vehicle,” “one or more processors,” and “one or more non-transitory computer-readable media that collectively store instructions” are provided at a high level of generality. Therefore, the additional elements recited fail to provide a specific technology that is integral to the claim. The limitation “generating, by a motion planner…, trajectory data…” is considered “mere data gathering” which has been considered insignificant extra-solution activity by the courts (see MPEP 2016.05(g)). Therefore, the additional elements and limitations merely amount to the general application of the abstract idea to a technological environment and extra-solution activity which fail to integrate the judicial exception into a practical application. Thus, the claim must be considered further under Step 2B.
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guidance, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea). 
In the instant application, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
An autonomous vehicle, comprising: 
one or more processors; and 
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: 
generating, by a motion planner associated with the autonomous vehicle, trajectory data for the autonomous vehicle; 
determining, by the motion planner and based on data describing positions of one or more obstacles, a target stopping rate associated with the trajectory data; 
in accordance with a determination that the target stopping rate exceeds a first maximum stopping rate, setting, by the motion planner, an emergency braking flag in the trajectory data to true; and 
transmitting, to a vehicle controller, the trajectory data for the autonomous vehicle.
The  courts have deemed “receiving or transmitting data over a network” as well-understood, routine, conventional activity (see MPEP 2106.05(d)). Therefore, the newly underlined limitation of “transmitting… the trajectory data” does not amount to significantly more than the judicial exception. Hence, the claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-7, and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (U.S. Patent Application Publication No. 2020/0108808 A1; hereinafter Zhou).
Regarding claim 1, Zhou discloses:
A computer-implemented method for implementing autonomous vehicle emergency braking (vehicle has one or more computing devices, see at least [0022]), the method comprising: obtaining, by a vehicle controller comprising one or more processors (computing device 110 contains one or more processors 120, see at least [0022]), current trajectory data from a motion planning system of an autonomous vehicle (computing device generates trajectories to control vehicle to a destination and determine current position with positioning system, see at least [0028] and [0039]); 
determining, by the vehicle controller, whether an emergency braking flag is set to true based at least in part on the current trajectory data (perception system 172 detects objects in vehicle’s environment while vehicle is being driven on trajectory, see at least [0039]; detected objects are flagged to allow for emergency braking, see at least [0046]); 
in response to determining that the emergency braking flag within the current trajectory data is set to true, changing, by the vehicle controller, a current braking mode of the autonomous vehicle from a first braking mode to a second braking mode (computing device may automatically apply the maximum braking level if it determines the object has been flagged, see at least [0050]), wherein the first braking mode is associated with a first maximum stopping rate and the second braking mode is associated with a second maximum stopping rate (maximum braking level is greater than the acceptable braking level wherein the emergency braking is maximum braking level, see at least [0046] and [0048]) *Examiner sets forth “first braking mode” is the acceptable braking level which is below the maximum braking level and “second braking mode” is the emergency braking which is the maximum braking level.; 
while in the second braking mode: setting, by the vehicle controller, a current acceleration value to the second maximum stopping rate (automatically apply the maximum braking level, see at least [0050]); and 
transmitting, by the vehicle controller, the current acceleration value for implementation by the autonomous vehicle (computing device 110 sends commands to deceleration system 160 to control braking power and deceleration, see at least [0028]).
Regarding claim 3, Zhou discloses the elements above and further discloses:
the current trajectory data comprises target acceleration data (trajectory includes speed/acceleration components, see at least [0039]).
Regarding claim 4, Zhou discloses the elements above and further discloses:
the emergency braking flag indicates the target acceleration data exceeds the first maximum stopping rate (maximum braking level is greater than acceptable braking level, see at least [0048]; when vehicle is unable to solve all constraints, the maximum braking level is activated, see at least [0049]).
Regarding claim 6, Zhou discloses the elements above and further discloses:
the first braking mode is a standard braking mode and the second braking mode is an emergency braking mode (maximum braking level is greater than the acceptable braking level wherein the emergency braking is maximum braking level, see at least [0046] and [0048]) *Examiner sets forth “first braking mode” is the acceptable braking level which is below the maximum braking level and “second braking mode” is the emergency braking which is the maximum braking level.
Regarding claim 7, Zhou discloses the elements above and further discloses:
the first maximum stopping rate represents a less rapid stopping rate than the second maximum stopping rate (“The maximum braking level is greater than the acceptable braking level” see at least [0048]).
Regarding claim 9, Zhou discloses the elements above and further discloses:
the trajectory data includes an expected trajectory for the autonomous vehicle (computing devices 110 generate trajectories for vehicle to follow, see at least [0039]).
Regarding claim 10, Zhou discloses the elements above and further discloses:
the expected trajectory contains a target progression of the autonomous vehicle over a given amount of time (trajectories may be generated periodically, see at least [0039]).
Regarding claim 11, Zhou discloses the elements above and further discloses:
the target progression includes a target velocity, a target acceleration, a target heading, and a target pose for the autonomous vehicle at one or more points in time (trajectory includes geometry, speed, acceleration, and position, see at least [0039]).
Regarding claim 12, Zhou discloses:
A computing system for autonomous vehicle emergency braking, the system comprising: one or more processors (computing device 110 contains one or more processors 120, see at least [0022]) and one or more non-transitory computer-readable memories (memory 130, see at least [0023]); wherein the one or more non-transitory computer-readable memories store instructions that, when executed by the processor, cause the computing system to perform operations (memory stores instructions to be executed by processor, see at least [0023]), the operations comprising: 
obtaining current trajectory data from a motion planning system associated with the autonomous vehicle (computing device generates trajectories to control vehicle to a destination and determine current position with positioning system, see at least [0028] and [0039]); 47
determining whether a braking emergency flag within the current trajectory data is set to true (perception system 172 detects objects in vehicle’s environment while vehicle is being driven on trajectory, see at least [0039]; detected objects are flagged to allow for emergency braking, see at least [0046]); 
in response to determining that the emergency braking flag within the current trajectory data is set to true, changing a current braking mode from a first braking mode to a second braking mode (computing device may automatically apply the maximum braking level if it determines the object has been flagged, see at least [0050]), wherein the first braking mode is associated with a first maximum stopping rate and the second braking mode is associated with a second maximum stopping rate (maximum braking level is greater than the acceptable braking level wherein the emergency braking is maximum braking level, see at least [0046] and [0048]) *Examiner sets forth “first braking mode” is the acceptable braking level which is below the maximum braking level and “second braking mode” is the emergency braking which is the maximum braking level.; 
while in the second braking mode: setting a current acceleration value to the second maximum stopping rate (automatically apply the maximum braking level, see at least [0050]); and 
transmitting the current acceleration value for implementation by the autonomous vehicle (computing device 110 sends commands to deceleration system 160 to control braking power and deceleration, see at least [0028]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou.
Regarding claim 2, Zhou discloses the elements above but does not explicitly disclose:
longitudinal position feedback control *Examiner interprets applicant’s feedback as the use/reception of data by the vehicle and that “disabling… longitudinal position feedback control” is simply not using the data to control the vehicle.
However, Zhou teaches:
while in the second braking mode: disabling, by the vehicle controller, longitudinal position feedback control of the autonomous vehicle (using feedback from vehicle sensors, perception system, and positioning system to control a vehicle along a trajectory, see at least [0039]; “if computing devices 110 may not be able to identify a speed plan which avoids coming too close to the constraints associated with the object… the computing devices may automatically apply the maximum braking level” because the object has been flagged, see at least [0050]) *Examiner sets forth that when the maximum braking is automatically applied, other control such as steering and original speed is not used.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have make this modification “in order to slow the vehicle down as quickly as possible” (see [0048]) and to avoid colliding with an object in the event of an emergency.
Regarding claim 15, Zhou discloses the elements above but does not explicitly disclose:
Stored control error variables *Examiner interprets control error variables as the data used to control a vehicle to follow a planned trajectory
However, Zhou teaches:
while in the second braking mode the operations further comprise: discarding one or more stored control error variables (using feedback from vehicle sensors, perception system, and positioning system to control a vehicle along a trajectory, see at least [0039]; “if computing devices 110 may not be able to identify a speed plan which avoids coming too close to the constraints associated with the object… the computing devices may automatically apply the maximum braking level” because the object has been flagged, see at least [0050]) *Examiner sets forth that when the maximum braking is automatically applied, the intended path or steering is disregarded and not used.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have make this modification “in order to slow the vehicle down as quickly as possible” (see [0048]) and to avoid colliding with an object in the event of an emergency.
Claims 5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Buerkle et al. (U.S. Patent Application Publication No. 2020/0130662 A1; hereinafter Buerkle).
Regarding claim 5, Zhou discloses the elements above but does not explicitly disclose:
Comparing the target acceleration data and the first maximum stopping rate
However, Buerkle teaches:
the emergency braking flag is set based on a comparison between the target acceleration data and the first maximum stopping rate, 46such that if the target acceleration data matches or exceeds the first maximum stopping rate, the emergency braking flag is set (ego vehicle determines maximum deceleration or braking acceleration is not sufficient and that the deceleration has to be increased beyond the defined maximum deceleration, see at least [0061] and [0063]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emergency braking determination disclosed by Zhou by adding the determination to increase maximum deceleration taught by Buerkle. One of ordinary skill in the art would have been motivated to make this modification in order “to avoid a crash of the ego-vehicle” (see [0063]).
Regarding claim 18, Zhou discloses:
An autonomous vehicle, comprising: one or more processors (computing device 110 contains one or more processors 120, see at least [0022]); and 
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (memory 130 stores instructions to be executed by processor, see at least [0023]), the operations comprising: 
generating, by a motion planner associated with the autonomous vehicle, trajectory data for the autonomous vehicle (computing device generates trajectories to control vehicle to a destination, see at least [0028] and [0039]); 
determining, by the motion planner and based on data describing positions of one or more obstacles (perception system 172 determines location of obstacles, see at least [0034]), a target stopping rate associated with the trajectory data (trajectory includes speed/acceleration components, see at least [0039]); 
transmitting, to a vehicle controller, the trajectory data for the autonomous vehicle (computing device 110 sends commands to deceleration system 160 to control braking power and deceleration, see at least [0028]).
Zhou does not explicitly disclose:
in accordance with a determination that the target stopping rate exceeds a first maximum stopping rate, setting, by the motion planner, an emergency braking flag in the trajectory data to true 
However, Buerkle teaches:
in accordance with a determination that the target stopping rate exceeds a first maximum stopping rate, setting, by the motion planner, an emergency braking flag in the trajectory data to true (ego vehicle determines maximum deceleration or braking acceleration is not sufficient and that the deceleration has to be increased beyond the defined maximum deceleration, see at least [0061] and [0063]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emergency braking determination disclosed by Zhou by adding the determination to increase maximum deceleration taught by Buerkle. One of ordinary skill in the art would have been motivated to make this modification in order “to avoid a crash of the ego-vehicle” (see [0063]).
Regarding claim 19, the combination of Zhou and Buerkle teaches the elements above and Zhou further discloses:
receiving, by the vehicle controller from the motion planner, the trajectory data for the autonomous vehicle (computing device generates trajectories to control vehicle to a destination, see at least [0028] and [0039]); 
determining, by the vehicle controller, whether an emergency braking flag within the trajectory data is set to true (perception system 172 detects objects in vehicle’s environment while vehicle is being driven on trajectory, see at least [0039]; detected objects are flagged to allow for emergency braking, see at least [0046]); and 
in response to determining that the emergency braking flag within the trajectory data is set to true, changing, by the vehicle controller, a current braking mode from a first braking mode to a second braking mode (computing device may automatically apply the maximum braking level if it determines the object has been flagged, see at least [0050]), wherein the first braking mode is associated with a first maximum stopping rate and the second braking mode is associated with a second maximum stopping rate (maximum braking level is greater than the acceptable braking level wherein the emergency braking is maximum braking level, see at least [0046] and [0048]) *Examiner sets forth “first braking mode” is the acceptable braking level which is below the maximum braking level and “second braking mode” is the emergency braking which is the maximum braking level.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Shalev-Shwartz et al. (U.S. Patent Application Publication No. 2019/0291728 A1; hereinafter Shalev-Shwartz).
Regarding claim 8, Zhou discloses the elements above but does not explicitly disclose:
the first maximum stopping rate and the second maximum stopping rate are based on a specific make and model associated with the autonomous vehicle.
However, Shalev-Shwartz teaches:
the first maximum stopping rate and the second maximum stopping rate are based on a specific make and model associated with the autonomous vehicle (maximum braking capabilities can be looked up for vehicle type and model, see at least [0614]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emergency braking determination disclosed by Zhou by adding the maximum braking capability determination taught by Shalev-Shwartz. One of ordinary skill in the art would have been motivated to make this modification in order to determine a known and safe maximum braking capability.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of McClure et al. (U.S. Patent Application Publication No. 2002/0072850 A1; hereinafter McClure).
Regarding claim 13, Zhou discloses the elements above but does not disclose:
while in the first braking mode, the computing system receives velocity error feedback, positional error feedback, and heading error feedback
However, McClure teaches:
while in the first braking mode, the computing system receives velocity error feedback, positional error feedback, and heading error feedback (reference path and current path data are determined, current speed, heading and position and determined, see at least [0006])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generation of trajectory and control of vehicle to follow the trajectory disclosed by Zhou by adding the difference in current path and reference path taught by McClure. One of ordinary skill in the art would have been motivated to make this modification  in order “to most expeditiously return the vehicle to the correct current path” (see [0006]).
Regarding claim 14, Zhou discloses the elements above but does not disclose:
while in the first braking mode, the computing system can update trajectory data based on the velocity error feedback and the heading error feedback 
However, McClure teaches:
while in the first braking mode, the computing system can update trajectory data based on the velocity error feedback and the heading error feedback (correction in heading for vehicle to return to correct current path is determined, see at least [0006]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generation of trajectory and control of vehicle to follow the trajectory disclosed by Zhou by adding the corrective heading taught by McClure. One of ordinary skill in the art would have been motivated to make this modification  in order “to most expeditiously return the vehicle to the correct current path” (see [0006]).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Inoue et al. (U.S. Patent Application Publication No. 2017/0327094 A1; hereinafter Inoue).
Regarding claim 16, Zhou discloses the elements above but does not explicitly disclose:
while in the second braking mode: measuring an actual stopping rate for the autonomous vehicle once the current acceleration value has been transmitted to a vehicle control system.
However, Inoue teaches:
while in the second braking mode: measuring an actual stopping rate for the autonomous vehicle once the current acceleration value has been transmitted to a vehicle control system (driver performs braking acceleration which determines the actual deceleration of the vehicle, the electronic control unit then performs automatic deceleration control so that the actual deceleration of the vehicle becomes closer to the target deceleration, see at least [0012]-[0013]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emergency braking determination disclosed by Zhou and the maximum braking capability determination taught by Shalev-Shwartz by adding the actual deceleration value taught by Inoue. One of ordinary skill in the art would have been motivated to make this modification in order “to perform the automatic deceleration control so that an actual deceleration of the vehicle becomes substantially equal to the target deceleration” (see [0012]).
Regarding claim 17, the combination of Zhou and Inoue teach the elements above and Zhou further teaches:
while in the second braking mode: disabling longitudinal position feedback control of the autonomous vehicle (“if computing devices 110 may not be able to identify a speed plan which avoids coming too close to the constraints associated with the object… the computing devices may automatically apply the maximum braking level” because the object has been flagged, see at least [0050]) *Examiner sets forth that when the maximum braking is automatically applied, other control such as steering is not used.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Buerkle as applied to claim 18 above and further in view of Inoue.
Regarding claim 20, the combination of Zhou and Buerkle teach the elements above but does not teach:
measuring, by the autonomous vehicle, an actual stopping rate for the autonomous vehicle once a current acceleration value has been transmitted; and transmitting, by the autonomous vehicle, the actual stopping rate to the motion planner for use in motion planning.
However, Inoue teaches:
measuring, by the autonomous vehicle, an actual stopping rate for the autonomous vehicle once a current acceleration value has been transmitted; and transmitting, by the autonomous vehicle, the actual stopping rate to the motion planner for use in motion planning (driver performs braking acceleration which determines the actual deceleration of the vehicle, the electronic control unit then performs automatic deceleration control so that the actual deceleration of the vehicle becomes closer to the target deceleration, see at least [0012]-[0013]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emergency braking determination disclosed by Zhou and the maximum braking capability determination taught by Shalev-Shwartz by adding the actual deceleration value taught by Inoue. One of ordinary skill in the art would have been motivated to make this modification in order “to perform the automatic deceleration control so that an actual deceleration of the vehicle becomes substantially equal to the target deceleration” (see [0012]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukushige et al. (U.S. Patent Application Publication No. 2022/0063669 A1; hereinafter Fukushige) teaches a first predetermined deceleration for occupant comfort and a second deceleration rate for an emergency stop mode.
Svensson (U.S. Patent Application Publication No. 2017/0320474 A1) teaches determining a hazard braking and braking intervention when two threshold values have been exceeded.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662